Citation Nr: 1701294	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  16-14 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a service-connected depressive disorder. 

2.  Entitlement to a total rating due to individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel







INTRODUCTION

The Veteran served on active duty from October 1952 to May 1956. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In the July 2014 rating decision, the RO, in part, continued the 30 percent rating for depression and denied entitlement to a TDIU.

In a subsequent April 2015 rating decision, the RO continued the 30 percent rating for depression and denied entitlement to a TDIU.

In October 2014, prior to transfer of the appeal to the Board, the Veteran indicated that the Veteran's former representative would no longer be representing him and he would be representing himself.  The Veteran has not appointed a new representative.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's depressive disorder symptoms are indicative of occupational and social impairment with no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; occupational and social impairment with reduced reliability and productivity is not shown at any time during the appeal.

2.  The Veteran does not meet the schedular criteria for a TDIU.

3.  The matter was referred to the Director of Compensation and Pension Service, who opined in a February 2012 statement that the evidence did not establish that the Veteran was unemployed and unemployable due to his service-connected disabilities.

4.  The Veteran's service-connected disabilities are not shown by the competent evidence of record to result in an inability to obtain or maintain substantially gainful employment so as to warrant a TDIU on an extraschedular basis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess of 30 percent for depressive disorder are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2016).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in a February 2014 letter.  

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, private, and VA treatment records.  The record also contains the reports of February 2014, March 2014, and April 2015 VA examinations that address the current severity of his depressive disorder.  These VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, and conducted appropriate evaluations of the Veteran.  As such, the Board finds that the February 2014, March 2014 and April 2015 VA examination reports are sufficient upon which to base a decision with regard to the claim for an increased rating for the depressive disorder.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

With regard to the claim for TDIU, the Board concludes that there is sufficient evidence upon which to base a determination, to include VA examination reports that address the severity of the Veteran's service-connected disabilities and their impact on his ability to maintain employment.  The Veteran's claim was also referred to the Director of Compensation and Pension for a determination as to entitlement to a TDIU on an extraschedular basis and an opinion was provided by the Director in February 2012.  Accordingly, the Board may address the claim under 38 C.F.R. § 4.16(b).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran. 


I.  Increased Rating

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2016).

In this case, the RO granted service connection for a depressive disorder associated with bilateral hearing loss and assigned an initial 10 percent disability evaluation, effective March 24, 2008 under Diagnostic Code 9434.  In March 2012, the Appeals Management Center (AMC) increased the evaluation assigned to the Veteran's service-connected disability to 30 percent, effective March 23, 2011.  In April 2012, the Veteran indicated that he was satisfied with his appeal.  In August 2013, he filed the claim for an increase that led to this appeal.

The Board notes that psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula.  See 38 C.F.R. § 4.130. 

Under the general rating formula for mental disorders, a 10 percent evaluation is warranted if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A rating of 30 percent is assigned when the Veteran exhibits occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The evidence considered in determining the level of impairment for psychiatric disorders under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the rating code.  Disability ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment from psychiatric disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9434.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  According to the DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms [e.g., depressed mood and mild insomnia] or some difficulty in social, occupational, or school functioning [e.g., occasional truancy, or theft within the household], but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect more moderate symptoms [e.g., flat affect and circumstantial speech, occasional panic attacks] or moderate difficulty in social, occupational, or school functioning [e.g., few friends, conflicts with peers or co- workers].  Scores ranging from 41 to 50 reflect serious symptoms [e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting] or any serious impairment in social, occupational or school functioning [e.g., no friends, unable to keep a job].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication [e.g., speech is at times illogical, obscure, or irrelevant] or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood [e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school]. 

VA has recently changed its regulations, and now requires use of DSM-5 effective August 4, 2014.  Among the changes, DSM-5 eliminates the use of the GAF score in evaluation of psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014; and is not applicable to cases certified to the Board prior to that date.  79 Fed. Reg. 45093 (Aug. 4, 2014). 

As the Veteran's case was certified to the Board after August 4, 2014, DSM-5 applies, and GAF scores are no longer used in evaluation of psychiatric disorder.  Id.  However, the examiner's discussion of symptoms associated with any assigned score would still be useful in evaluation of psychiatric disabilities.

Factual Background and Analysis

The Veteran filed a claim for an increased rating for his service-connected depressive disorder disability and entitlement to a TDIU which was received by VA in August 2013.  

The Veteran underwent a VA examination in February 2014.  The examiner determined that the Veteran's occupational and social impairment with regard to all mental diagnoses was best summarized as a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The examiner noted that the Veteran lived with his wife of 56 years and saw his 2 adult children daily who he got along with well.  The Veteran previously worked at a storage unit business where he sat behind the desk and received rent of the storage units.  He indicated that he had to stop working as a result of his bad hearing as he could not understand the names of customers.  He had not done any kind of work in the last 3 years.  In 2000, he retired as a salesperson after 43 years.  The Veteran indicated that he was not currently seeing any mental health specialists and he had not been taking any psychiatric medications since 2011.  He denied a history of psychiatric hospitalization, suicide and homicide attempts since 2011.  The Veteran had symptoms of anxiety.  Specifically, the Veteran was quoted as stating that he sometimes did not enjoy working because he does not hear well, otherwise he enjoyed working; he did not have a mental problem, and did not know why they are giving him the runaround; and that his biggest problem was his hearing, currently his ears were ringing and he could not hear what the examiner was saying well, and he was going to have to stop working because he could not understand the names of customers.

On examination, he was casually dressed, very well groomed, clean, alert and oriented times 3.  He was pleasant and cooperative during the interview.  No psychomotor agitation or retardation was noted.  His mood was neutral and his affect was mildly constricted and congruent.  His speech had regular rate, amount, rhythm and volume.  There was no homicidal or suicidal ideation.  There were no active hallucinations, frank delusions or obsessions.  His thought process was logical and goal directed.  His memory, attention and concentration were grossly intact.  He had fair insight and judgment.  He also had tearfulness in response to trivial triggers without depressed mood at the baseline.  He had mild irritability without violence and anxiety concerning safety in public.  Five days a week he took a 30 minute walk with a friend while 4 days a week he cared for 2 of his great grandchildren in the morning.  The examiner determined that the criteria for depression under DSM-IV had been met.

In a March 1, 2015 letter, L.G., M.A., indicated that she had most recently evaluated the Veteran in November 2014.  L.G. noted that the Veteran had a mood disorder secondary to his severe bilateral hearing loss with depressive features.  It was noted that the Veteran had isolating behaviors due to his hearing loss.  A GAF score of 37 was assigned.  L.G. noted that the Veteran continued to experience significant disturbances in all areas of his life due to his depressive symptoms.  The Veteran felt more embarrassed and self-conscious because he could not hear what people were saying and as a result he tended to isolate more.  He commented that he had become more emotional with crying spells.  He also had to give up his sales job because he could not hear what his clients were saying.  He felt isolated because he could not participate in conversations and he felt differently about himself.  He experienced mood swings and crying spells.  He often second guessed himself when making decisions.  He admitted that there were times when he felt helpless or hopeless.  L.G. indicated that due to the severity and chronicity of his symptoms, the Veteran was likely to experience a marked increase in his depressive symptoms due to the stressors inherent in any work environment.  L.G. considered the Veteran totally and permanently disabled and unemployable.

The Veteran underwent a VA examination on March 13, 2015.  The examiner determined that the Veteran had a diagnosis of mild, recurrent depressive disorder.  The examiner noted that throughout the Veteran's mental health evaluations and his 2 prior VA examinations, his predominant complaint has been associated with his limited hearing and the negative effect of the sensory loss on his functional/social abilities and his mood.  While the Veteran's major depressive disorder was separate from his hearing/sensory loss, it was compounded by the sensory problem due to the influence of social withdrawal prompted by the hearing loss had on the Veteran's mood state.  His major depressive disorder was currently characterized by mild symptom severity and mild social/occupational functional impact.  If he were not retired, his depression condition and its associated symptoms would be expected to reduce his work and interpersonal efficiency and effectiveness but certainly not preclude either.  His greater social/occupational/functional limitations appeared to be more related to his sensory/hearing loss.  The Veteran's major depressive disorder condition and symptoms associated with this disorder were compounded by his significant hearing loss condition as the hearing loss has led to increased social withdrawal and frustration due to his inability to adequately perceive conversations amongst friends and family.  He related that he had found it easier just to withdraw and avoid social situations to reduce any embarrassment he felt about misperceiving what people say in conversation.  The increased social withdrawal compounds and perpetuates his depression symptoms as the reduced social contact negatively impacts his quality of life.  The examiner determined that the Veteran's occupational and social impairment with regard to all mental diagnoses was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

The Veteran indicated that his family and marital relationships were still strong but he conceded that his hearing difficulties and depressed mood have caused him to withdraw more from social occasions and events.  He withdrew mostly because of his inability to understand what people were saying.  Despite the claims of social withdrawal and increased functional limitations for the Veteran and his partner, he did maintain an active social schedule.  He reported that he and his wife attended church activities and that he enjoyed gardening and walking in the neighborhood.  He and his wife also went on extended family vacations at the beach.  He had 2 children who had children of their own.  The Veteran and his wife took care of his youngest grandchildren 3 times a week.  Both of his children lived within a one block radius of the Veteran.  He had been retired since 2000 after working for 41 years in the retail furniture business.  The Veteran's had symptoms of depressed mood and chronic sleep impairment.  On examination, he was appropriately groomed and cooperative.  He was oriented times 3 and his speech was unremarkable.  His mood was depressed but his affect was normal.  His thought process and thought content were unremarkable.  He denied any suicidal or homicidal ideations and also denied any hallucinations or delusions.  His insight and judgment were normal.  He also had symptoms of frustration, anger, social withdrawal, apathy, anhedonia and mild memory difficulties.  Low anxiety and mild depressive symptoms were endorsed.  The examiner noted that it was at least as likely as not that the Veteran's non-amnestic type memory difficulties could be due, in part, to his depression.  However, his constructional praxis difficulties were not associated with his depression.

After reviewing the evidence of record as a whole, the Board finds that the assignment of a disability rating greater than 30 percent for the Veteran's service-connected depressive disorder is not warranted as the Veteran's impairment more nearly approximates the occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks contemplated by a 30 percent disability rating.  

The Board notes that the evidence indicates that the Veteran has experienced mild to moderate symptomatology including social withdrawal, depressed mood and sleep disturbance.  The record shows that these symptoms have impacted the Veteran's social functioning as it was noted that he had increased social withdrawal.

The evidence however does not show that the occupational and social impairment from the disability more nearly approximates the reduced reliability and productivity contemplated by a 50 percent rating.  The collective evidence shows that the Veteran generally functioned satisfactorily, with routine behavior, self-care, and normal conversation, and was found to have chronic sleep impairment all of which is consistent with the criteria for a rating of 30 percent.  The medical evidence does not show the Veteran to have flattened affect; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; or other symptoms that are characteristic of the next higher, 50 percent rating.  The February 2014 and March 2015 VA examinations also determined that the Veteran's thought process and association were unremarkable, normal and coherent with no unusual thought content.  

The Board notes that the March 2015 VA examiner noted that the Veteran experienced mild memory loss.  As noted above, mild memory loss (such as forgetting names, directions, recent events) falls within the criteria of a 30 percent disability rating under the General Rating Formula.  See 38 C.F.R. § 4.130.

Nevertheless, the Board finds that these symptoms with combined with the Veteran's other symptoms do not show that the Veteran has deficiencies in most of the areas in the criteria for a 50 percent rating, nor had he been shown to have most of the symptoms listed as examples in the criteria.  

Notably, the February 2014 VA examiner determined that a mental condition had been formally diagnosed, but symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.

The Board acknowledges that L.G., in her March 2015 correspondence, indicated that the Veteran experienced "significant disturbances" in all areas of his life due to his depressive symptoms.  The Veteran reported he had become more emotional with crying spells and that he felt isolated and at times hopeless.  L.G. considered the Veteran totally and permanently disabled and unemployable.

While the Board accepts that the Veteran's depressive symptoms had effects on his functioning, the Board finds that L.G.'s conclusions are not supported by the other more persuasive evidence of record.  Although L.G. noted symptomatology similar to that of the VA examiners (isolates self because of his hearing, embarrassment because he cannot understand what others are saying), her conclusion that his symptoms cause him to be totally and permanently disabled and unemployable are not supported by the evidence of record.  The Board affords more probative value to the VA examination reports because they are much more detailed and complete with specific examples cited to support the conclusions reached.  Thus, the VA examiners' opinions provide a more accurate and complete picture of the Veteran's functioning.
 
The collective evidence again shows that the Veteran generally functioned satisfactorily, with routine behavior, self-care, and normal conversation.  Despite the Veteran's reported symptoms of isolation, hopelessness and "significant disturbances in all areas of his life due to his depressive symptoms," the medical evidence does not show the Veteran to have difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; or other symptoms that are characteristic of the next higher, 50 percent rating.  Significantly, the February 2014 and March 2015 VA examination reports also noted that the Veteran reported having very good relationships with his wife, children and grandchildren while also having friends and engaging in social activities such as gardening and church activities.  The March 2015 VA examiner noted that despite the claims of social withdrawal and increased functional limitations for the Veteran and his partner, he did maintain an active social schedule.  Additionally, the March 2015 VA examination also specifically noted that the Veteran's major depressive disorder was currently characterized by only mild symptom severity and mild social/occupational functional impact.  

The Board also notes that L.G., in her March 2015 correspondence, assigned a GAF score of 37.  A GAF score of 37 reflects some impairment in reality testing or communication (speech at times illogical, obscure, or irrelevant) or there is major impairment in several areas such as work, family relations, judgment, thinking, or mood.  However, her findings do not support this GAF score.  Moreover, his GAF is in stark contrast to the March 2015 VA examiner's conclusions, provided the same month.  The Board notes that the March 2015 VA examiner specifically described the Veteran's symptoms as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation which fits squarely for the criteria for a 30 percent evaluation for depression under the General Rating Formula.  

In sum, the preponderance of the evidence establishes that the social and occupational impairment from the Veteran's depression disability more nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Accordingly, the Board concludes that a rating in excess of 30 percent for the period on appeal is not warranted. 

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim for a rating in excess of 30 percent must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected depression disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected depression was inadequate.  A comparison between the level of severity and symptomatology of the Veteran's depression with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experienced.  Specifically, the Veteran primarily reported symptoms such as avoidance, social isolation, anger, anxiety, hopelessness, poor memory, and sleep disturbance.  However, these symptoms appear to have only a mild to moderate impact on his social and occupational functioning.  Thus, the Veteran's schedular rating was adequate to fully compensate him for the disability on appeal.  
Accordingly, as the evidence does not demonstrate that the Veteran's depression disability is productive of an exceptional disability picture that is not contemplated by the schedular rating criteria, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


II.  TDIU
Laws and Regulations

A TDIU may be assigned when a disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2016).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Currently, the Veteran is service connected for a depressive disorder disability at a 30 percent disability rating, for residuals of a right shoulder disability at a 20 percent disability rating, for bilateral hearing loss at a 10 percent disability rating and for bilateral tinnitus at a 10 percent disability rating.  Accordingly, his combined disability rating is 60 percent which does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.

However, even if a veteran fails to meet the applicable percentage standards in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16(b) (2016); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice- connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board emphasizes entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1), as discussed above, is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disability.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96. 

Additionally, the Board cannot assign an extraschedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the Veteran's claims to the Under Secretary for Benefits or Director of Compensation and Pension Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  Only after the Director has determined whether an extraschedular evaluation is warranted does the Board have jurisdiction to decide the merits of the extraschedular aspect of the claim. 




Factual Background and Analysis

The Veteran has maintained that he is unemployable due to the effects of his service-connected disabilities.  

On a VA audiological examination in August 2007, the Veteran reported that he was currently working part-time at a storage facility.

On a VA mental examination in May 2008, the VA examiner indicated that the Veteran could get along with the public, supervisors and coworkers.  

In October 2008 and August 2010 letters, L.G. indicated that she considered the Veteran totally and permanently disabled and unemployable.

On a VA mental examination in March 2011, the VA examiner indicated that the Veteran's depression did not interfere with his occupational functioning.  

On a VA audiological examination in August 2011, the examiner indicated that the Veteran's hearing loss disability impacted his daily life including his ability to work as he had difficulty hearing speech.  

On VA examination in August 2011, the examiner noted that the Veteran currently worked as a part-time clerk for a storage rental company.  The examiner opined that the Veteran's right shoulder, bilateral hearing loss and tinnitus together prevented the Veteran from obtaining or maintaining gainful employment for which his education and occupational experience would otherwise qualify him.

In an October 2011 Memorandum, the Veteran's claim was referred to Director of the Compensation and Pension Service.  In a February 2012 opinion, the Director noted that since 2000, the Veteran consistently reported that he had been working 5 to 10 hours weekly as a rental clerk for storage units.  Prior to retiring in 2000, he had worked for over 40 years in furniture sales.  The Director noted that on VA examination in August 2011, the VA examiner indicated that the Veteran's right shoulder caused problems with lifting, carrying, reaching, lack of stamina and pain.  The examiner also stated that the Veteran's right shoulder, bilateral hearing loss and tinnitus together prevented the Veteran from obtaining or maintaining gainful employment for which his education and occupational experience would otherwise qualify him for.  The Director also noted that an August 2011 VA audiological examiner indicated that the Veteran's hearing loss affected his ability to work.  Additionally, in an August 2010 correspondence, L.G. indicated that the Veteran was totally and permanently disabled and unemployable.  The Director however noted that no surgeries, emergency medical treatment or hospitalizations to treat the Veteran's service-connected conditions were noted in the evidence.  A review of the evidence also did not reveal any incapacitating episodes requiring physician prescribed bedrest due to a service-connected condition.  The Director determined that no unusual or exceptional disability pattern had been demonstrated that would render application of the regular rating criteria as impractical.  The evidentiary record did not demonstrate that the symptomatology consistently associated with the service-connected conditions is not wholly contemplated by the criteria utilized to assign the current evaluations.  

The Director noted that while the Veteran stated that he had not been able to work on a full time basis since 2000, the objective findings on the most recent medical examinations and in the outpatient treatment notes do not demonstrate that the Veteran's service-connected right shoulder, hearing loss, tinnitus or depression disabilities prevented him from engaging in all types of work related activities.  The evidence did show that the Veteran would have difficulty performing work that would require frequent overhead motion of the right shoulder or good hearing.  However, the medical evidence did not demonstrate that he was incapable of all types of physical or sedentary employment.  He had been successfully working on a part time basis since 2000 in a clerical position for a storage company.  The Director determined that the opinion that the Veteran was unable to work due to his service-connected right shoulder, hearing loss and tinnitus disabilities was not supported by the objective evidence on the examinations or in the available treatment records and the evidence did not show that the Veteran's depression interfered with his employment.  As a result, entitlement to a TDIU on an extraschedular basis was not established.

The Veteran underwent a VA audiological examination in February 2014.  The examiner noted that the Veteran's hearing loss and tinnitus impacted his ordinary conditions of daily life to include his ability to work as he had difficulty understanding customers.  

The Veteran underwent a VA mental examination in February 2014.  The examiner determined that the Veteran's occupational and social impairment with regard to all mental diagnoses was best summarized as a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

In a March 2015 correspondence, L.G. who authored the October 2008 and August 2010 letters, again indicated that she considered the Veteran totally and permanently disabled and unemployable.

On VA mental examination in March 2015, the VA examiner opined that if the Veteran were not retired, his depressive disorder and its associated symptoms would be expected to reduce his work and interpersonal efficiency and effectiveness but certainly not preclude either.

Initially, the Board again notes that the Veteran's combined disability rating of 60 percent does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.  Consequently, the only possible avenue of recovery for him would be to establish his entitlement to a TDIU on an extra-schedular basis under the special provisions of § 4.16(b).

As noted above, his claim was referred to Director of the Compensation and Pension Service, and the Director found that the Veteran's service-connected disabilities did not render him unemployable.  

The Board concludes that the evidence of record fails to show that the Veteran's service-connected disabilities have rendered him unemployable.  

In assigning weight to the various medical opinions of record, the Board acknowledges that a VA examiner in August 2011 opined that the Veteran's right shoulder, bilateral hearing loss and tinnitus together prevented the Veteran from obtaining or maintaining gainful employment for which his education and occupational experience would otherwise qualify him.  

However, this evidence must be weighed against the fact at the time of the opinion, the Veteran was still able to maintain gainful employment despite restrictions as he was employed as a part-time clerk at a storage unit facility.  

As a result, despite the August 2011 VA examiner's opinion, the evidence clearly demonstrates that the Veteran's service-connected disabilities did not preclude all forms of employment.  

The Board also notes that in identical October 2008, August 2010 and March 2015 letters, L.G. indicated that she considered the Veteran totally and permanently disabled and unemployable.  However, as noted above, this identical letter submitted in October 2008, August 2010 and March 2015, was initially provided while the Veteran was still employed.  Additionally, the March 2015 VA examiner specifically opined that if the Veteran were not retired, his depression condition and its associated symptoms would be expected to reduce his work and interpersonal efficiency and effectiveness but certainly not preclude either.  Although the evidence indicates that the Veteran would have difficulty with work that involved frequent overhead motion because of his right shoulder or good hearing, the evidence does not indicate that he is incapable of performing physical or sedentary work that does not require these abilities.

Here, the central inquiry is whether the Veteran's service-connected disabilities, alone, are of sufficient severity to preclude him from obtaining and maintaining all forms of substantially gainful employment.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Board concludes that the most probative evidence of record weighs against finding that the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER


Entitlement to a rating in excess of 30 percent for a depressive disorder is denied. 

Entitlement to a TDIU is denied.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


